
	
		II
		112th CONGRESS
		2d Session
		S. 2335
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2012
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce temporarily the duty on certain high pressure
		  fuel pumps.
	
	
		1.Certain high pressure fuel
			 pumps
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00 Fuel pumps designed for gasoline/ethanol direct injection fuel
						systems in internal combustion piston engines, the foregoing pumps capable of
						delivering fuel at pressures of 3.5 MPa or more but not over 12 MPa (provided
						for in subheading 8413.30.90)1.4%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
